SUMMARY ORDER
Antoine Andre Jackson appeals from a July 9, 2013 judgment of the United States District Court for the Southern District of New York (Karas, /.) revoking his term of supervised release and sentencing him to, inter alia, 21 months’ imprisonment for •violating a term of his supervised release to be followed by a term of 15 months’ supervised release.
On appeal, Jackson principally challenges the district court’s determination that Jackson’s wife, who testified at the May 14, 2013 revocation hearing, was credible in part. Given the substantial deference we grant district courts to make credibility determinations, see United States v. Beverly, 5 F.3d 633, 642 (2d Cir.1993), and the evidence that corroborated the relevant portions of Jackson’s wife’s testimony, we decline to upset the district court’s credibility assessment.
The government recognizes that Jackson had a right to address the district court *33prior to sentencing and accordingly consents to a remand for the sole purpose of resentencing.
We have considered Jackson’s remaining arguments and find them to be without merit. For the reasons stated above, the judgment of the district court is AFFIRMED in part and VACATED and REMANDED in part.